Name: Council Decision of 20 December 1996 concerning the extension of Joint Action 95/545/CFSP, with regard to the participation of the European Union in the implementing structures of the peace plan for Bosnia and Herzegovina
 Type: Decision
 Subject Matter: Europe;  international affairs;  economic policy;  international security; NA
 Date Published: 1996-12-30

 Avis juridique important|31996D0745Council Decision of 20 December 1996 concerning the extension of Joint Action 95/545/CFSP, with regard to the participation of the European Union in the implementing structures of the peace plan for Bosnia and Herzegovina Official Journal L 340 , 30/12/1996 P. 0003 - 0003COUNCIL DECISION of 20 December 1996 concerning the extension of Joint Action 95/545/CFSP, with regard to the participation of the European Union in the implementing structures of the peace plan for Bosnia and Herzegovina (96/745/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article J.3 thereof,Whereas, on 11 December 1995, the Council adopted Joint Action 95/545/CFSP (1);Whereas, in the context of the two-year consolidation peace plan, there is a need for continued support by the European Union for the High Representative referred to in point 1 of the said Joint Action;Whereas Joint Action 95/545/CFSP should therefore be extended,HAS DECIDED AS FOLLOWS:Article 1Joint Action 95/545/CFSP is hereby extended until 31 December 1998.Article 2This Decision shall come into force on the date of its adoption.Article 3This Decision shall be published in the Official Journal.Done at Brussels, 20 December 1996.For the CouncilThe PresidentS. BARRETT(1) OJ No L 309, 21. 12. 1995, p. 2.